DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “which emits white light” at the end of the claim.  It is unclear which element of the claim emits white light, a sub-pixel, the color filter layer, or the light-emitting layer.  For purposes of examination, the Examiner interprets the recitation to be referring to a sub-pixel.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0062769).
Regarding independent claim 1, Kim teaches a display panel comprising a substrate (Fig. 2, Element 110); and a pixel array (Fig. 1, Element P) disposed on the substrate (110), the pixel array comprises a plurality of pixels (P), wherein and each of the plurality of pixels (P) comprises a plurality of sub-pixels (Fig. 9, Elements SP1-4), and each of the plurality of sub-pixels (SP1-4) comprises a driving circuit layer (¶ [0046]), an uneven surface layer (Fig. 8, Element 260), and a light-emitting layer (Fig. 8, Element EL), which are stacked in manufacture processing sequence; the uneven surface layer (260) comprises a plurality of concave-convex structures (Fig. 8); at least two sub-pixels (Fig. 9, Elements SP2, SP3) in each of the plurality of pixels emit light in different colors (¶ [0046]), and possess different numbers of concave-convex structures (Fig. 9, ¶ [0110]); the sub-pixels with a same color in the pixel array possess a same number of concave-convex structures.
Regarding claim 2, Kim teaches each of the plurality of pixels comprising a red sub-pixel, a green sub-pixel, and a blue sub-pixel; or each of the plurality of pixels comprises a red sub-pixel, a green sub-pixel, a blue sub-pixel, and a white sub-pixel (¶ [0046]).
Regarding claim 6, the Examiner notes that the manner of operating the device does not differentiate apparatus claim from the prior art (MPEP 2114(II)).  Thus, the claimed recitation “the driving voltage of a light-emitting layer in a sub-pixel is inversely proportional to the number of the concave-convex structures underneath the light emitting layer” has been considered but not given any patentable weight.
Regarding claim 7, Kim teaches a sub-pixel comprising a color filter layer disposed on the light-emitting layer (¶ [0057]), which emits white light (¶ [0046]).
Regarding claim 8, Kim teaches at least two light-emitting layers associated with two sub-pixels in each of the plurality of pixels, emit light in different colors (¶ [0046]).
Regarding claim 11, Kim teaches a surface profile of the plurality of concave-convex structures manifesting in a sine wave shape (Fig. 9).
Regarding claim 14, Kim teaches the plurality of concave-convex structures arranged in a first direction and a second direction, that are intersect each other in 90 degree or in 60 degree (Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0062769).
Regarding claim 3, Kim teaches the limitations of claim 2 discussed earlier but fails to exemplify the green sub-pixel having the least number of concave-convex structures.
However, Kim discloses the sub-pixels including red, green, blue, and white colors but does not associate the colors with a particular sub-pixel (SP1, SP2, SP3, SP4).  Kim discloses the maximum width of the concave part in at least one sub pixel may be smaller than a maximum width of the concave part in the remaining sub pixels (¶ [0111]).  Figure 9 of Kim shows the smaller the width of the concave part, the greater number of concave-convex structures are created.
Thus, it would have been an obvious choice of design to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the display panel of Kim with the green sub-pixel having the least number of concave-convex structures, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05(II)(A)).
Regarding claim 4, Kim teaches the limitations of claim 2 discussed earlier but fails to exemplify the green sub-pixel having concave-convex structures less than the red sub-pixel does, and the red sub-pixel having concave-convex structures less than the blue sub-pixel does.  Same motivation applies as for claim 3 earlier.
Regarding claim 5, Kim teaches the limitations of claim 2 discussed earlier but fails to exemplify the white sub-pixel has the most concave-convex structures.  Same motivation applies as for claim 3 earlier.
Regarding claim 9, Kim teaches the limitations of independent claim 1 discussed earlier but fails to exemplify maximum height variation of the concave-convex structure h, being greater than thickness of the light-emitting layer d.
Kim teaches adjustable widths of the convex parts and adjustable widths of the concave parts, where the maximum width of the concave part in at least one sub pixel may be smaller than a maximum width of the concave part in the remaining sub pixels (¶ [0111]).
Thus, it would have been an obvious choice of design to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the display panel of Kim with maximum height variation of the concave-convex structure h, being greater than thickness of the light-emitting layer d, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05(II)(A)).
Regarding claim 10, Kim teaches the limitations of independent claim 1 discussed earlier but fails to exemplify a distance between two adjacent protrusions of the concave-convex structures L, satisfying: L ≥ 2d; wherein d is a thickness of the light-emitting layer.  Same motivation applies as for claim 9 earlier.
Regarding claim 12, Kim teaches the limitations of independent claim 1 discussed earlier but fails to exemplify a maximum height variation of the concave-convex structures h, satisfying: 0.3 ≤ h/L ≤ 2.  Same motivation applies as for claim 9 earlier.
Regarding claim 13, Kim teaches the limitations of independent claim 1 discussed earlier but fails to exemplify a minimum radius of curvature ρ of the plurality of concave-convex structures satisfying: ρ ≥ d/2, wherein d denotes a thickness of the light-emitting element layer.  Same motivation applies as for claim 9 earlier.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin (US 2020/0235178) teaches an organic light emitting display device with pixel defining layer including an uneven surface structure.  Jo (US 2020/0185655) teaches a light emitting display apparatus with selective wavelength absorbing member.  Guo (US 2019/0181382) teaches an organic light emitting diode device with microcavity adjusting layer.  Ohara (US 2017/0324063) teaches a light-emitting element with electrode including concave-convex portions.  Nishikawa (US 2008/0024402) teaches a light-emitting display with optical path length adjusting portion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        28 September 2022